DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Bachmann (US 6,483,7190). 
Regarding claims 19 and 20, Bachman teaches a molded article, wherein the article is a housing for a cell phone or laptop (Figure 1 and Col 8, Ln 61-65).
Habraken in view of Amba does not teach the molded article is a housing or part of a housing of an electronic product. 
Claim 12 is considered product-by-process of claim 11. The cited prior art teaches all of the positively recited structure of the claimed product. The determination of patentability is based upon the product structure itself. The patentability of a product does not depend on its method of production of formation. If the product in the product-In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Given Bachman teaches a housing for a cell phone or laptop, as required by the claimed product, and absent evidence of criticality regarding the presently claimed process, Bachmann clearly meets the requirements of the present claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Habraken (PG-PUB 2013/0320588) in view of Amba (PG-PUB 2018/0009172). 
	Regarding claim 11, Habraken teaches a process of producing a molded article which comprises a composite part and at least one functional and/or structural thermoplastic part, wherein the composite part and the functional and/or structural thermoplastic part are directly attached to each other, wherein the process comprises the following steps:
providing a composite sheet containing a thermoplastic material a and continuous fibers and comprising at least one preset region used for forming said at least one functional and/or structural thermoplastic part [0013]-[0014]; 
applying a preset volume of thermoplastic b comprising short fibers at said at least one preset region by injection molding [0030], [0040], [0050]; and
thermoforming said composite sheet into the molded article [0011]. 

Habraken does not teach (1) applying the preset volume by 3D printing layer-by-layer in a way of fused deposition using a three-dimensional printer controlled by the computer and (2) thermoforming said composite sheet and said thermoplastic material b into the molded article in one step, wherein the composite sheet is thermoformed to form said composite part and the thermoplastic material b is thermoformed to form the at least one functional and/or structural thermoplastic part. 

As to (1), Amba teaches a process of 3d printing and deposition on a surface or object utilizing fused deposition (Figure 9 and [0036], [0052]) and thermoforming the surface or object (Figure 2, [0037]-[0041]). 
Both Habraken and Amba teach a process of preparing a thermoplastic component bonded to a thermoplastic feature by deposited the thermoplastic feature 

As to (2), a mere modification of the order of steps performed in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to perform the thermoforming and printing steps of Habraken in view of Amba in the order of first printing the reinforcing rib directly onto the composite sheet and then thermoforming the composite sheet to which the rib is attached, as modifying the order of performing the thermoforming and printing steps of the prior art does not present any new or unexpected results. 

	Alternatively, Amba teaches the thermoformed step may be performed before or after the 3D printing step [0037]. 
Both Habraken and Amba teach a process of preparing a thermoplastic component bonded to a thermoplastic feature by deposited the thermoplastic feature onto the thermoplastic component. It would have been obvious to one of ordinary skill in the art to substitute the order of performing the thermoforming and printing steps of Habraken in view of Amba with thermoforming followed by printing as taught by Amba, a functionally equivalent order of performing the thermoforming and printing steps. 


Regarding claim 14, Habraken in view of Amba teaches the process as applied to claim 11, wherein the thermoplastic material a is selected from the group consisting of polycarbonate, acrylonitrile-butadiene-styrene copolymer, polymethyl methacrylate, or the combination thereof (Habraken, [0014]). 



Regarding claim 16, Habraken in view of Amba teaches the process as applied to claim 11, wherein the continuous fibers are unidirectionally aligned (Habraken, [0014]).

Regarding claim 17, Habraken in view of Amba teaches the process as applied to claim 11, wherein said functional or structural part is reinforcing ribs (Habraken, [0031]-[0032]).

Regarding claim 18, Habraken in view of Amba teaches the process as applied to claim 11, wherein the short fibers are glass fibers (Habraken, [0040]-[0041]).


Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Habraken (PG-PUB 2013/0320588) in view of Amba (PG-PUB 2018/0009172). 
Regarding claims 12 and 13, Habraken in view of Amba teaches the process as applied to claim 11.
Habraken in view of Amba does not teach said molded article is a housing or part of a housing of an electronic product, wherein the electronic product is a laptop or a cell phone. 
Bachman teaches thermoforming a sheet to form an enclosure for a laptop or cell phone (Figure 1 and Col 8, Ln 61-65) comprising structural support features, such as boss (Col 33, Ln 30-52 and 34, Ln 3-12) or rib (Col 33, Ln 67- Col 34, Ln 3). 
Both Habraken and Bachman teach producing a thermoformable structure comprising functional support structures, such as a rib. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed product of Habraken in view of Amba with a cellphone or laptop, a functional equivalent structure comprising a rib. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/           Examiner, Art Unit 1745